DETAILED ACTION
This action is response to application number 17/229,892 dated on 04/14/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recited an apparatus (an electronic device) comprising merely of “circuitry”, without identifying the structure of the circuitry/apparatus in order to define the apparatus/circuitry that is capable of performing the claimed functions and accordingly does not have the corresponding structure supported by the present specification. Therefore the claims considered indefinite for failing to particularly point out corresponding structure or the component and the interrelationship of these components that enables an apparatus to determine information on codebook to perform non-orthogonal-resource based multiple access and interleave occupied elements of at least two codewords of one user equipment.

Claims 2-13 rejected based on dependency to rejected claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,012,188 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 14,  Patent No. 11,012,188 claim 1 discloses an electronic device on a transmitting side in a communication system (claim 1), comprising:
circuitry configured (claim 1) to
determine information on a codebook to perform non-orthogonal-resource based multiple access over a set of transmission resources (claim 1), and
interleave occupied elements of at least two codewords of one user equipment among a plurality of user equipments on the set of transmission resources according to the information on the codebook (claim 1).

Claims 2, 15, Patent No. 11,012,188 claim 2 discloses wherein the circuitry is further configured to interleave the occupied elements in individual dimensions between the at least two codewords (claim 2).

Claims 3, 16, Patent No. 11,012,188 claim 4 discloses wherein the circuitry is further configured to interleave the occupied elements in a same dimension of the at least two codewords (claim 4).

Claims 4, 17, Patent No. 11,012,188 claim 3 discloses wherein the circuitry is further configured to perform random interleaving or non-overlapping interleaving (claim 3).

Claims 5, 18, Patent No. 11,012,188 claim 5 discloses wherein the circuitry is further configured such that the information on the codebook includes information on resource allocation and information on constellation, and wherein the information on constellation includes information on mother constellation and information on operation, and wherein the information on operation includes at least one of information on phase rotation, information on dimension permutation, and information on constellation conjugation of the mother (claim 5).

Claims 6, 19,  Patent No. 11,012,188 claim 6 discloses wherein the circuitry is further configured to interleave the occupied elements on individual dimensions of at least two constellation-modulated symbols of each user equipment and expand the interleaved symbols into respective codewords (claim 6).

Claims 7, 20, Patent No. 11,012,188 claim 5 discloses wherein information on operation includes at least one of information on phase rotation, information on dimension permutation, and information on constellation conjugation of the mother constellation (claim 5).

Claim 8, Patent No. 11,012,188 claim 7 discloses wherein the circuitry is further configured to cache the at least two codewords prior to interleaving, or determine the number of different codewords to be interleaved based on the correlation and a time delay (claim 7).

Claim 9, Patent No. 11,012,188 claim 8 discloses wherein the circuitry is further configured to implement an interleaver based on information on interleaver configuration that includes an identification number of the interleaver, and wherein the information on interleaver configuration further includes an interleaving criterion and a category of the interleaver (claim 8).

Claim 10, Patent No. 11,012,188 claim 9 discloses wherein the non-orthogonal-resource is implemented as a sparse code multiple access (SCMA), and the information on the codebook includes information associated with a mapping matrix for SCMA indicates resources in the set of transmission resources occupied by the plurality of user equipments (claim 9), or
the non-orthogonal-resource based multiple is implemented as a pattern division multiple access (PDMA), and the information on codebook includes information associated with a pattern matrix for PDMA to indicate resources of the set of transmission resources occupied by the plurality of user equipments (claim 9).

Claim 11, Patent No. 11,012,188 claim 10 discloses an electronic device on a receiving side in a communication system (claim 10), comprising:
circuitry configured (claim 10) to
determine information on a codebook and information on interleaving configuration for non-orthogonal-resource based multiple access for a plurality of user equipments (claim 10), and
detect received signals according to the information on the codebook and the information on interleaving configuration to obtain data of respective user equipment (claim 10).

Claim 12, Patent No. 11,012,188 claim 11 discloses wherein the circuitry is further configured to jointly detect signals received on a plurality of time domain units based on the information on codebook and the information on interleaving configuration (claim 11).

Claim 13, Patent No. 11,012,188 claim 12 discloses wherein the circuitry is further configured to generate an expanded codebook based on the information on codebook and the information on interleaving configuration, and to jointly detect signals received on a plurality of time domain units by utilizing the expanded codebook (claim 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
8/23/2022